


EXHIBIT 10.1

 

 

TYCO ELECTRONICS

 

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

1

 

 

 

Section 1.01

Purpose of the Plan

1

 

 

 

Section 1.02

Term of the Plan

1

 

 

 

ARTICLE II

DEFINITIONS

2

 

 

 

Section 2.01

“Alternative Position”

2

 

 

 

Section 2.02

“Annual Bonus”

2

 

 

 

Section 2.03

“Base Salary”

2

 

 

 

Section 2.04

“Board”

2

 

 

 

Section 2.05

“Cause”

2

 

 

 

Section 2.06

“COBRA”

2

 

 

 

Section 2.07

“Code”

2

 

 

 

Section 2.08

“Committee”

2

 

 

 

Section 2.09

“Company”

2

 

 

 

Section 2.10

“Effective Date”

3

 

 

 

Section 2.11

“Eligible Employee”

3

 

 

 

Section 2.12

“Employee”

3

 

 

 

Section 2.13

“Employer”

3

 

 

 

Section 2.14

“ERISA”

3

 

 

 

Section 2.15

“Exchange Act”

3

 

 

 

Section 2.16

“Involuntary Termination”

3

 

 

 

Section 2.17

“Notice Pay”

3

 

 

 

Section 2.18

“Officer”

3

 

 

 

Section 2.19

“Participant”

3

 

 

 

Section 2.20

“Permanent Disability”

3

 

 

 

Section 2.21

“Plan”

4

 

 

 

Section 2.22

“Plan Administrator”

4

 

 

 

Section 2.23

“Release”

4

 

 

 

Section 2.24

“Service”

4

 

 

 

Section 2.25

“Severance Benefit”

4

 

 

 

Section 2.26

“Severance Period”

4

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Section 2.27

“Subsidiary”

4

 

 

 

Section 2.28

“Termination Date”

4

 

 

 

Section 2.29

“Voluntary Termination”

4

 

 

 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

5

 

 

 

Section 3.01

Participation

5

 

 

 

Section 3.02

Conditions

5

 

 

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

7

 

 

 

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination

7

 

 

 

Section 4.02

Voluntary Termination; Termination for Death or Permanent Disability

9

 

 

 

Section 4.03

Termination for Cause

9

 

 

 

Section 4.04

Reduction of Severance Benefits

9

 

 

 

Section 4.05

Modification of Severance Benefits

9

 

 

 

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

10

 

 

 

Section 5.01

Method of Payment

10

 

 

 

Section 5.02

Other Arrangements

10

 

 

 

Section 5.03

Termination of Eligibility for Benefits

10

 

 

 

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

11

 

 

 

Section 6.01

Confidential Information

11

 

 

 

Section 6.02

Non-Competition

11

 

 

 

Section 6.03

Non-Solicitation

11

 

 

 

Section 6.04

Non-Disparagement

12

 

 

 

Section 6.05

Reasonableness

12

 

 

 

Section 6.06

Equitable Relief

12

 

 

 

Section 6.07

Survival of Provisions

13

 

 

 

ARTICLE VII

THE PLAN ADMINISTRATOR

14

 

 

 

Section 7.01

Authority and Duties

14

 

 

 

Section 7.02

Compensation of the Plan Administrator

14

 

 

 

Section 7.03

Records, Reporting and Disclosure

14

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

15

 

 

 

Section 8.01

Amendment, Suspension and Termination

15

 

 

 

Section 8.02

Duration

15

 

 

 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

16

 

 

 

Section 9.01

Records

16

 

 

 

Section 9.02

Payment

16

 

 

 

Section 9.03

Discretion

16

 

 

 

ARTICLE X

CLAIMS PROCEDURES

17

 

 

 

Section 10.01

Claim

17

 

 

 

Section 10.02

Initial Claim

17

 

 

 

Section 10.03

Appeals of Denied Administrative Claims

17

 

 

 

Section 10.04

Appointment of the Named Appeals Fiduciary

18

 

 

 

Section 10.05

Arbitration; Expenses

18

 

 

 

ARTICLE XI

MISCELLANEOUS

19

 

 

 

Section 11.01

Nonalienation of Benefits

19

 

 

 

Section 11.02

Notices

19

 

 

 

Section 11.03

Successors

19

 

 

 

Section 11.04

Other Payments

19

 

 

 

Section 11.05

No Mitigation

19

 

 

 

Section 11.06

No Contract of Employment

19

 

 

 

Section 11.07

Severability of Provisions

19

 

 

 

Section 11.08

Heirs, Assigns, and Personal Representatives

20

 

 

 

Section 11.09

Headings and Captions

20

 

 

 

Section 11.10

Gender and Number

20

 

 

 

Section 11.11

Unfunded Plan

20

 

 

 

Section 11.12

Payments to Incompetent Persons

20

 

 

 

Section 11.13

Lost Payees

20

 

 

 

Section 11.14

Controlling Law

20

 

 

 

SCHEDULE A SEVERANCE BENEFITS

A-1

 

iii

--------------------------------------------------------------------------------


 

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01         Purpose of the Plan.  The purpose of the Plan is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Plan in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated due to an Involuntary Termination.  The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” within the
meaning of Section 3(2) of ERISA.  Rather, this Plan is intended to be a
“welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, section 2510.3-2(b).  Accordingly, the benefits
paid by the Plan are not deferred compensation and no employee shall have a
vested right to such benefits.

 

Section 1.02         Term of the Plan.  The Plan shall generally be effective as
of the Effective Date and shall supersede any prior plan, program or policy
under which the Company or any Subsidiary provided severance benefits prior to
the Effective Date of the Plan.  The Plan shall continue until terminated
pursuant to Article VIII of the Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

Section 2.01         “Alternative Position” shall mean a position with the
Company that:

 

(a)           is not more than 75 miles each way from the location of the
Employee’s current position (for positions that are essentially mobile, the
mileage does not apply); and

 

(b)           provides the Employee with pay and benefits (not including
perquisites or long term incentive compensation) that are comparable in the
aggregate to the Employee’s current position.

 

The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.

 

Section 2.02         “Annual Bonus” shall mean 100% of the Participant’s target
annual bonus.

 

Section 2.03         “Base Salary” shall mean the annual base salary in effect
as of the Participant’s Termination Date.

 

Section 2.04         “Board” shall mean the Board of Directors of the Company or
any successor thereto, or a committee thereof specifically designated for
purposes of making determinations hereunder.

 

Section 2.05         “Cause” shall mean an Employee’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company, (ii) violation of any fiduciary duty owed to the Company, (iii)
conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft, (vi)
violation of Company rules or policy, or (vii) other egregious conduct, that has
or could have a serious and detrimental impact on the Company and its
employees.  The Plan Administrator, in its sole and absolute discretion, shall
determine Cause.  Examples of “Cause” may include, but are not limited to,
excessive absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).

 

Section 2.06         “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

Section 2.07         “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

Section 2.08         “Committee” shall mean the Management Development and
Compensation Committee of the Board or such other committee appointed by the
Board to assist the Company in making determinations required under the Plan in
accordance with its terms.  The “Committee” may delegate its authority under the
Plan to an individual or another committee.

 

Section 2.09         “Company” shall mean Tyco Electronics Ltd.  Unless it is
otherwise clear from the context, Company shall generally include participating
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

Section 2.10         “Effective Date” shall mean July 1, 2007.

 

Section 2.11         “Eligible Employee” shall mean an Employee employed in the
United States who is an Officer, or in career bands 1 and 2, who is not covered
under any other severance plan or program sponsored by the Company or a
Subsidiary.  If there is any question as to whether an Employee is deemed an
Eligible Employee for purposes of the Plan, the Senior Vice President – Human
Resources, Tyco Electronics shall make the determination.

 

Section 2.12         “Employee” shall mean an individual employed by Tyco
Electronics Ltd. or a Subsidiary as a common law employee on the United States
payroll of Tyco Electronics Ltd. or a Subsidiary, and shall not include any
person working for the Company through a temporary service or on a leased basis
or who is hired by the Company as an independent contractor, consultant, or
otherwise as a person who is not an employee for purposes of withholding federal
employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

 

Section 2.13         “Employer” shall mean the Company or any Subsidiary with
respect to which this Plan has been adopted.

 

Section 2.14         “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and regulations thereunder.

 

Section 2.15         “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

Section 2.16         “Involuntary Termination” shall mean a termination of the
Participant initiated by the Company or a Subsidiary for any reason other than
Cause, Permanent Disability or death, as provided under and subject to the
conditions of Article III.

 

Section 2.17         “Notice Pay” shall mean the amounts that a Participant is
eligible to receive pursuant to Article IV of the Plan.

 

Section 2.18         “Officer” shall mean any individual who is an officer, as
such term is defined pursuant to Rule 16a-1(f) as promulgated under the Exchange
Act, of the Company.  For purposes of this definition, Officer shall also mean
any officer of any of the Company’s Subsidiaries who perform policy making
functions, within the context of Rule 16a-1(f).

 

Section 2.19         “Participant” shall mean any Eligible Employee who meets
the requirements of Article III and thereby becomes eligible for salary
continuation and other benefits under the Plan.

 

Section 2.20         “Permanent Disability” shall mean that an Employee has a
permanent and total incapacity from engaging in any employment for the Employer
for physical or mental reasons.  A “Permanent Disability” shall be deemed to
exist if the Employee meets the requirements for disability benefits under the
Employer’s long-term disability plan or under the requirements for disability
benefits under the Social Security law (or similar law outside the United
States, if the Employee is employed in that jurisdiction) then in effect, or if
the Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

3

--------------------------------------------------------------------------------


 

Section 2.21         “Plan” means the Tyco Electronics Severance Plan for U.S.
Officers and Executives as set forth herein, and as the same may from time to
time be amended.

 

Section 2.22         “Plan Administrator” shall mean the individual(s) appointed
by the Committee to administer the terms of the Plan as set forth herein and if
no individual is appointed by the Committee to serve as the Plan Administrator
for the Plan, the Plan Administrator shall be the Senior Vice President – Human
Resources, Tyco Electronics Ltd. (or the equivalent).  Notwithstanding the
preceding sentence, in the event the Plan Administrator is entitled to Severance
Benefits under the Plan, the Committee or its delegate shall act as the Plan
Administrator for purposes of administering the terms of the Plan with respect
to the Plan Administrator.  The Plan Administrator may delegate all or any
portion of its authority under the Plan to any other person(s).

 

Section 2.23         “Release” shall mean the Separation of Employment Agreement
and General Release, as provided by the Company.

 

Section 2.24         “Service” shall mean the total number of years and
completed months the Participant was an Employee of the Company.  Service with
any predecessor employer or with a Subsidiary prior to the Subsidiary’s becoming
part of the Company shall be recognized only to the extent specified in the
merger or acquisition documentation relating to the Subsidiary.  Periods of
authorized leave of absence, such as military leave, will be included in Service
only to the extent required by applicable law.  Any period of employment with
the Company, a Subsidiary, or a predecessor employer for which an Eligible
Employee previously received severance benefits, shall be excluded from Service.

 

Section 2.25         “Severance Benefit” shall mean the salary continuation
amounts and other benefits that a Participant is eligible to receive pursuant to
Article IV of the Plan.

 

Section 2.26         “Severance Period” shall mean the period during which a
Participant is receiving Severance Benefits under this Plan.

 

Section 2.27         “Subsidiary” shall mean (i) a subsidiary company (wherever
incorporated) as defined by section 86 of the Companies Act 1981 of Bermuda (as
amended), (ii) any separately organized business unit, whether or not
incorporated, of the Company, and (iii) any employer that is required to be
aggregated with the Company pursuant to section 414 of the Internal Revenue Code
of 1986, as amended, and regulations issued thereunder.

 

Section 2.28         “Termination Date” shall mean the date on which the active
employment of the Participant by the Company or a Subsidiary is severed by
reason of an Involuntary Termination.

 

Section 2.29         “Voluntary Termination” shall mean any retirement or
termination of employment that is not initiated by the Company or any
Subsidiary.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01         Participation.  Each Eligible Employee in the Plan who
incurs an Involuntary Termination and who satisfies the conditions of Section
3.02 shall be eligible to receive the Severance Benefits described in the Plan. 
An Eligible Employee shall not be eligible to receive any other severance
benefits from the Company or Subsidiary on account of an Involuntary
Termination, unless otherwise provided in the Plan.  In addition, any Eligible
Employee who is a party to an employment agreement with the Company pursuant to
which such Eligible Employee is entitled to severance benefits shall be
ineligible to participate in the Plan.

 

Section 3.02         Conditions.

 

(a)           Eligibility for any Severance Benefits is expressly conditioned on
(i) execution by the Participant of a Release in the form provided by the
Company; (ii) compliance by the Participant with all the terms and conditions of
such Release; (iii) the Participant’s written agreement to the confidentiality,
non-solicitation, and non-disparagement provisions in Article VI during and
after the Participant’s employment with the Company; and (iv) execution of a
written agreement that authorizes the deduction of amounts owed to the Company
prior to the payment of any Severance Benefit (or in accordance with any other
schedule as the Committee may, in its sole discretion, determine to be
appropriate).  If the Committee determines, in its sole discretion, that the
Participant has not fully complied with any of the terms of the Agreement and/or
Release, the Committee may deny Severance Benefits not yet in pay status or
discontinue the payment of the Participant’s Severance Benefit and may require
the Participant, by providing written notice of such repayment obligation to the
Participant, to repay any portion of the Severance Benefit already received
under the Plan.  If the Committee notifies a Participant that repayment of all
or any portion of the Severance Benefit received under the Plan is required,
such amounts shall be repaid within thirty (30) calendar days of the date the
written notice is sent.  Any remedy under this subsection (a) shall be in
addition to, and not in place of, any other remedy, including injunctive relief,
that the Company may have.

 

(b)           An Eligible Employee will not be eligible to receive severance
benefits under any of the following circumstances: 

 

(i)            The Eligible Employee voluntarily terminates employment: 

 

(ii)           The Eligible Employee resigns employment before the job-end date
specified by the Employer or while the Employer still desires the Eligible
Employee’s services; 

 

(iii)          The Eligible Employee’s employment is terminated for Cause; 

 

(iv)          The Eligible Employee voluntarily retires; 

 

5

--------------------------------------------------------------------------------


 

(v)           The Eligible Employee’s employment is terminated due to the
Eligible Employee’s death or Permanent Disability; 

 

(vi)          The Eligible Employee does not return to work within six (6)
months of the onset of an approved leave of absence, other than a personal,
educational or military leave and/or as otherwise required by applicable
statute;

 

(vii)         The Eligible Employee does not return to work within three (3)
months of the onset of a personal or educational leave of absence; 

 

(viii)        The Eligible Employee continues in employment with the Company or
a Subsidiary or has the opportunity to continue in employment in the same or in
an Alternative Position with the Company or a Subsidiary; or

 

(ix)           The Eligible Employee’s employment with the Employer terminates
as a result of a sale of stock or assets of the Employer, merger, consolidation,
joint venture or a sale or outsourcing of a business unit or function, or other
transaction, and the Eligible Employee accepts employment, or has the
opportunity to continue employment in an Alternative Position, with the
purchaser, joint venture, or other acquiring or outsourcing entity, or a related
entity of either the Company or the acquiring entity.  The payment of Severance
Benefits in the circumstances described in this subsection (ix) would result in
a windfall to the Eligible Employee, which is not the intention of the Plan.

 

(c)           The Plan Administrator has the sole discretion to determine an
Eligible Employee’s eligibility to receive Severance Benefits. 

 

(d)           An Eligible Employee returning from approved military leave will
be eligible for Severance Benefits if: (i) he/she is eligible for reemployment
under the provisions of the Uniformed Services Employment and Reemployment
Rights Act (USERRA); (ii) his/her pre-military leave job is eliminated; and
(iii) the Employer’s circumstances are changed so as to make reemployment in
another position impossible or unreasonable, or re-employment would create an
undue hardship for the Employer.  If the Eligible Employee returning from
military leave qualifies for Severance Benefits, his/her severance benefits will
be calculated as if he/she had remained continuously employed from the date
he/she began his/her military leave.  The Eligible Employee must also satisfy
any other relevant conditions for payment, including execution of a Release.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01         Amount of Severance Benefits Upon Involuntary Termination.
Except as otherwise provided in Section 4.05, the Severance Benefits to be
provided to an Eligible Employee who incurs an Involuntary Termination and is
determined to be eligible for Severance Benefits shall be as follows:

 

(a)           Notice Pay.  Except for Officers, each Eligible Employee who meets
the eligibility requirements for a Severance Benefit under Section 3.01 shall
receive 30 calendar days notice as a Notice Period.  In the event that the
Company determines that a Participant’s last day of work shall be prior to the
end of his or her Notice Period, such Employee shall be entitled to pay in lieu
of notice for the balance of such Notice Period.  Notice Pay paid to an Eligible
Employee shall be in addition to, and not offset against, the Severance Benefits
the Participant may be entitled to receive under this Article IV.  An Eligible
Employee who does not sign, or who revokes his or her signature on, a Release
shall only be eligible for Notice Pay.  Unless otherwise permitted by the
applicable plan documents or laws, an Eligible Employee will not be eligible to
apply for short-term disability, long-term disability and/or workers’
compensation during the Notice Period, or anytime thereafter.

 

(b)           Salary Continuation Benefits.  Salary Continuation shall be
provided during the Severance Period applicable to the Participant as set forth
under the benefits schedule appended to the Plan.  During the Severance Period,
the Participant shall receive his or her Base Salary (net of deductions and tax
withholdings, as applicable) in equal installments over the Severance Period,
per normal payroll cycles.  The salary continuation payment shall commence no
earlier than the end of the revocation period applicable to the Release.

 

(c)           Bonus.

 

(i)            Participant may be eligible for a cash payment equal to his or
her pro rated annual bonus for the year in which Participant’s Termination Date
occurs, subject to the discretion of the Company and pursuant to the terms set
forth in the applicable incentive plans.

 

(ii)           The Participant shall also receive a cash payment equal to his or
her Annual Bonus during the Severance Period applicable to the Participant as
set forth under the benefits schedule appended to the Plan.  Such bonus payment
shall be paid to the Participant in equal installments over the Severance Period
(e.g., 12 month, 18 months or 24 months).  The bonus payment shall be paid at
the same time as the Salary Continuation Benefits.

 

(d)           Medical, Dental and Health Care Reimbursement Account Benefits. 
The Participant shall continue to be eligible to participate in the medical,
dental and Health Care Reimbursement Account coverage in effect at the date of
his or her termination (or generally comparable coverage) for himself or herself
and, where applicable, his or her spouse and dependents, as the same may be
changed from time to time for employees of the Company generally, as if
Participant had continued in employment during the Severance Period (the “COBRA
Continuation Coverage Period”).  The Participant shall be responsible for the
payment

 

7

--------------------------------------------------------------------------------


 

of the employee portion of the medical, dental and Health Care Reimbursement
Account contributions that are required during the Severance Period and such
contributions shall be made within the time period and in the amounts that other
employees are required to pay to the Company for similar coverage.  The
Participant’s failure to pay the applicable contributions shall result in the
cessation of the applicable medical and dental coverage for the Participant and
his or her spouse or domestic partner and dependents.  Notwithstanding any other
provision of this Plan to the contrary, in the event that a Participant
commences employment with another company at any time during the Severance
Period, the Participant may cease receiving coverage under the Company’s medical
and dental plans.  Within thirty (30) days of Participant’s commencement of
employment with another company, Participant shall provide the Company written
notice of such employment and provide information to the Company regarding the
medical and dental benefits provided to Participant by his or her new employer. 
The COBRA Continuation Coverage Period under section 4980B of the Code shall run
concurrently with the Severance Period.

 

(e)           Equity Awards.  The treatment of stock options, restricted stock,
restricted stock units and other outstanding equity awards will be governed by
the applicable equity award agreements and plan documents.

 

(f)            Outplacement Services.  The Company may, in its sole and absolute
discretion, pay the cost of outplacement services for the Participant at the
outplacement agency that the Company regularly uses for such purpose; provided,
however, that the period of outplacement shall not exceed twelve (12) months
from Participant’s Termination Date.  The Company shall pay the cost of
outplacement services for the Participant for a period of up to twelve (12)
months from Participant’s Termination Date at either (i) the outplacement agency
that the Company regularly uses for such purpose, or (ii) provided the Senior
Vice President – Human Resources provides prior approval, at an outplacement
agency selected by the Participant.

 

(g)           In the event that provision of any of the benefits in (d) above,
would adversely affect the tax status of the applicable plan or benefits, the
Company, in its sole discretion, may elect to pay to the Participant cash in
lieu of such coverage in an amount equal to the Company’s premium or average
cost of providing such coverage.

 

8

--------------------------------------------------------------------------------


 

Section 4.02         Voluntary Termination; Termination for Death or Permanent
Disability.  If the Eligible Employee’s employment terminates on account of (i)
the Eligible Employee’s Voluntary Resignation, (ii) death, or (iii) Permanent
Disability, then the Eligible Employee shall not be entitled to receive
Severance Benefits under this Plan and shall be entitled only to those benefits
(if any) as may be available under the Company’s then-existing benefit plans and
policies at the time of such termination.

 

Section 4.03         Termination for Cause.  If any Eligible Employee’s
employment terminates on account of termination by the Company for Cause, the
Eligible Employee shall not be entitled to receive Severance Benefits under this
Plan and shall be entitled only to those benefits that are legally required to
be provided to the Eligible Employee.  Notwithstanding any other provision of
the Plan to the contrary, if the Committee or the Plan Administrator determines
that an Eligible Employee has engaged in conduct that constitutes Cause at any
time prior to the Eligible Employee’s Termination Date, any Severance Benefit
payable to the Eligible Employee under Section 4.01 of the Plan shall
immediately cease, and the Eligible Employee shall be required to return any
Severance Benefits paid to the Eligible Employee prior to such determination. 
The Company may withhold paying Severance Benefits under the Plan pending
resolution of an inquiry that could lead to a finding resulting in Cause.  If
the Company has offset other payments owed to the Eligible Employee under any
other plan or program, it may, in its sole discretion, waive its repayment right
solely with respect to the amount of the offset so credited.

 

Section 4.04         Reduction of Severance Benefits.  The Plan Administrator
reserves the right to make deductions in accordance with applicable law for any
monies owed to the Company by the Participant or the value of Company property
that the Participant has retained in his/her possession.

 

Section 4.05         Modification of Severance Benefits.  Notwithstanding
anything to the contrary contained herein, the Senior Vice President, Human
Resources (or her/his successor) shall have the discretion to modify the
benefits otherwise available to a Plan Participant under Section 4.01 or the
timing of such benefits as she/he deems appropriate, provided that in no event
may the exercise of such discretion result in an increase in the benefits that
would otherwise have been payable to the Participant under Section 4.01.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01         Method of Payment.  The Severance Benefit to which a
Participant is entitled, as determined pursuant to Section 4.01, shall be paid
in accordance with normal payroll practices over the Severance Period or from a
supplemental unemployment benefits trust.  In no event will interest be credited
on the unpaid balance for which a Participant may become eligible.  Payment
shall be made by mailing to the last address provided by the Participant to the
Company or such other reasonable method as determined by the Plan
Administrator.  In general, the initial payments shall be made as promptly as
practicable after the Participant’s Termination Date, the execution of the
Release required under Section 3.02, and the expiration of the required
revocation period specified in the Release.  All payments of Severance Benefits
are subject to applicable federal, state and local taxes and withholdings.  In
the event of the Participant’s death prior to the completion of all payments
being made, the remaining payments shall be paid to the Participant’s estate.

 

Section 5.02         Other Arrangements.  The Severance Benefits under this Plan
are not additive or cumulative to severance or termination benefits that a
Participant might also be entitled to receive under the terms of a written
employment agreement, a severance agreement or any other arrangement with the
Employer.  As a condition of participating in the Plan, the Eligible Employee
must expressly agree that this Plan supersedes all prior agreements, and sets
forth the entire Severance Benefit the Eligible Employee is entitled to while an
Eligible Employee in the Plan.  The provisions of this Plan may provide for
payments to the Eligible Employee under certain compensation or bonus plans
under circumstances where such plans would not provide for payment thereof.  It
is the specific intention of the Company that the provisions of this Plan shall
supersede any provisions to the contrary in such plans, to the extent permitted
by applicable law, and such plans shall be deemed to be have been amended to
correspond with this Plan without further action by the Company or the Board.

 

Section 5.03         Termination of Eligibility for Benefits. 

 

(a)           All Eligible Employees shall cease to be eligible to participate
in the Plan, and all Severance Benefit payments shall cease upon the occurrence
of the earlier of:

 

(i)            Subject to Article VIII, termination or modification of the Plan;
or

 

(ii)           Completion of payment to the Participant of the Severance Benefit
for which the Participant is eligible under Article IV.

 

(b)           Notwithstanding anything herein to the contrary, the Company shall
have the right to cease all Severance Benefit payments and to recover payments
previously made to the Participant should the Participant at any time breach the
Participant’s undertakings under the terms of the Plan, the Release the
Participant executed to obtain the Severance Benefits under the Plan or the
confidentiality, non-competition, non-solicitation and non-disparagement
provisions of Article VI.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

Section 6.01         Confidential Information.  The Eligible Employee agrees
that he or she shall not, directly or indirectly, use, make available, sell,
disclose or otherwise communicate to any person, other than in the course of the
Eligible Employee’s assigned duties and for the benefit of the Company, either
during the period of the Eligible Employee’s employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its Subsidiaries, affiliated companies or
businesses, which shall have been obtained by the Eligible Employee during the
Eligible Employee’s employment by the Company or a Subsidiary.  The foregoing
shall not apply to information that (i) was known to the public prior to its
disclosure to the Eligible Employee; (ii) becomes known to the public subsequent
to disclosure to the Eligible Employee through no wrongful act of the Eligible
Employee or any representative of the Eligible Employee; or (iii) the Eligible
Employee is required to disclose by applicable law, regulation or legal process
(provided that the Eligible Employee provides the Company with prior notice of
the contemplated disclosure and reasonably cooperates with the Company at its
expense in seeking a protective order or other appropriate protection of such
information).  Notwithstanding clauses (i) and (ii) of the preceding sentence,
the Eligible Employee’s obligation to maintain such disclosed information in
confidence shall not terminate where only portions of the information are in the
public domain.

 

Section 6.02         Non-Competition.  The Participant acknowledges that he or
she performs services of a unique nature for the Company that are irreplaceable,
and that his or her performance of such services for a competing business will
result in irreparable harm to the Company.  Accordingly, during the
Participant’s employment with the Company or Subsidiary and for the one (1) year
period thereafter, the Participant agrees that the Participant will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in any business of the same type as any
business in which the Company or any of its Subsidiaries or affiliates is
engaged on the date of termination or in which they have proposed, on or prior
to such date, to be engaged in on or after such date and in which the
Participant has been involved to any extent (other than de minimis) at any time
during the one (1) year period ending with the date of termination, in any
locale of any country in which the Company or any of its Subsidiaries conducts
business.  This Section 6.02 shall not prevent the Participant from owning not
more than one percent of the total shares of all classes of stock outstanding of
any publicly held entity engaged in such business, nor will it restrict the
Participant from rendering services to charitable organizations, as such term is
defined in section 501(c) of the Code.

 

Section 6.03         Non-Solicitation.  During the Eligible Employee’s
employment with the Company or a Subsidiary and for the two (2) year period
thereafter, the Eligible Employee agrees that he or she will not, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, knowingly solicit, aid or induce (i) any employee of the Company
or any Subsidiary, as defined by the Company, to leave such employment in order
to accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee, or (ii)

 

11

--------------------------------------------------------------------------------


 

any customer of the Company or any Subsidiary to purchase goods or services then
sold by the Company or any Subsidiary from another person, firm, corporation or
other entity or assist or aid any other persons or entity in identifying or
soliciting any such customer.

 

Section 6.04         Non-Disparagement.  Each of the Eligible Employee and the
Company (for purposes hereof, the Company shall mean only the executive officers
and directors thereof and not any other employees) agrees not to make any
statements that disparage the other party, or in the case of the Company or its
Subsidiaries, their respective affiliates, employees, officers, directors,
products or services.  Notwithstanding the foregoing, statements made in the
course of sworn testimony in administrative, judicial or arbitral proceedings
(including, without limitation, depositions in connection with such proceedings)
shall not be subject to this Section 6.04.

 

Section 6.05         Reasonableness.  In the event the provisions of this
Article VI shall ever be deemed to exceed the time, scope or geographic
limitations permitted by applicable laws, then such provisions shall be reformed
to the maximum time, scope or geographic limitations, as the case may be,
permitted by applicable laws.

 

Section 6.06         Equitable Relief.

 

(a)           By participating in the Plan, the Eligible Employee acknowledges
that the restrictions contained in this Article VI are reasonable and necessary
to protect the legitimate interests of the Company, its Subsidiaries and its
affiliates, that the Company would not have established this Plan in the absence
of such restrictions, and that any violation of any provision of this Article
will result in irreparable injury to the Company.  By agreeing to participate in
the Plan, the Eligible Employee represents that his or her experience and
capabilities are such that the restrictions contained in this Article VI will
not prevent the Eligible Employee from obtaining employment or otherwise earning
a living at the same general level of economic benefit as is currently the
case.  The Eligible Employee further represents and acknowledges that (i) he or
she has been advised by the Company to consult his or her own legal counsel in
respect of this Plan, and (ii) that he or she has had full opportunity, prior to
agreeing to participate in this Plan, to review thoroughly this Plan with his or
her counsel.

 

(b)           The Eligible Employee agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as an equitable accounting of all earnings, profits and
other benefits arising from any violation of this Article VI, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.  In the event that any of the provisions of this
Article VI should ever be adjudicated to exceed the time, geographic, service,
or other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law.

 

(c)           The Eligible Employee irrevocably and unconditionally (i) agrees
that any suit, action or other legal proceeding arising out of this Article VI,
including without limitation, any action commenced by the Company for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the District of New York, or if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in New York, (ii) consents to the non-exclusive
jurisdiction of any such court in any

 

12

--------------------------------------------------------------------------------


 

such suit, action or proceeding, and (iii) waives any objection which
Participant may have to the laying of venue of any such suit, action or
proceeding in any such court.  Participant also irrevocably and unconditionally
consents to the service of any process, pleadings, notices or other papers in a
manner permitted by the notice provisions of Section 11.02.

 

Section 6.07         Survival of Provisions.  The obligations contained in this
Article VI shall survive the termination of Eligible Employee’s employment with
the Company or a Subsidiary and shall be fully enforceable thereafter.

 

13

--------------------------------------------------------------------------------


 

ARTICLE VII

THE PLAN ADMINISTRATOR

 

Section 7.01         Authority and Duties.  It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by the Company and the
Committee, to properly administer the Plan.  The Plan Administrator shall have
the full power, authority and discretion to construe, interpret and administer
the Plan, to make factual determinations, to correct deficiencies therein, and
to supply omissions.  All decisions, actions and interpretations of the Plan
Administrator shall be final, binding and conclusive upon the parties, subject
only to determinations by the Named Appeals Fiduciary (as defined in Section
10.04), with respect to denied claims for Severance Benefits.  The Plan
Administrator may adopt such rules and regulations and may make such decisions
as it deems necessary or desirable for the proper administration of the Plan.

 

Section 7.02         Compensation of the Plan Administrator.  The Plan
Administrator shall receive no compensation for services as such.  However, all
reasonable expenses of the Plan Administrator shall be paid or reimbursed by the
Company upon proper documentation.  The Plan Administrator shall be indemnified
by the Company against personal liability for actions taken in good faith in the
discharge of the Plan Administrator’s duties.

 

Section 7.03         Records, Reporting and Disclosure.  The Plan Administrator
shall keep a copy of all records relating to the payment of Severance Benefits
to Participants and former Participants and all other records necessary for the
proper operation of the Plan.  All Plan records shall be made available to the
Committee, the Company and to each Participant for examination during business
hours except that a Participant shall examine only such records as pertain
exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

14

--------------------------------------------------------------------------------


 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01         Amendment, Suspension and Termination.  Except as otherwise
provided in this Section 8.01, the Board or its delegee shall have the right, at
any time and from time to time, to amend, suspend or terminate the Plan in whole
or in part, for any reason or without reason, and without either the consent of
or the prior notification to any Participant, by a formal written action.  No
such amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment or to cause the cessation of
Severance Benefits already approved for a Participant who has executed a Release
as required under Section 3.02. 

 

Section 8.02         Duration.  Unless terminated sooner by the Board or its
delegee, the Plan shall continue in full force and effect until termination of
the Plan pursuant to Section 8.01; provided, however, that after the termination
of the Plan, if any Participants terminated employment on account of an
Involuntary Termination prior to the termination of the Plan and are still
receiving Severance Benefits under the Plan, the Plan shall remain in effect
until all of the obligations of the Company are satisfied with respect to such
Participants.

 

15

--------------------------------------------------------------------------------


 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01         Records.  The Company or a Subsidiary thereof shall supply
to the Committee all records and information necessary to the performance of the
Committee’s duties.

 

Section 9.02         Payment. Payments of Severance Benefits to Participants
shall be made in such amount as determined by the Committee under Article IV,
from the Company’s general assets or from a supplemental unemployment benefits
trust, in accordance with the terms of the Plan, as directed by the Committee.

 

Section 9.03         Discretion.  Any decisions, actions or interpretations to
be made under the Plan by the Board, the Committee and the Plan Administrator,
acting on behalf of either, shall be made in each of their respective sole
discretion, not in any fiduciary capacity and need not be uniformly applied to
similarly situated individuals and such decisions, actions or interpretations
shall be final, binding and conclusive upon all parties.  As a condition of
participating in the Plan, the Eligible Employee acknowledges that all decisions
and determinations of the Board, the Committee and the Plan Administrator shall
be final and binding on the Eligible Employee, his or her beneficiaries and any
other person having or claiming an interest under the Plan on his or her behalf.

 

16

--------------------------------------------------------------------------------


 

ARTICLE X

 

CLAIMS PROCEDURES

 

Section 10.01       Claim.  Each Participant under this Plan may contest only
the administration of the Severance Benefits awarded by completing and filing
with the Plan Administrator a written request for review in the manner specified
by the Plan Administrator.  No appeal is permissible as to a Participant’s
eligibility for or amount of the Severance Benefit, which are decisions made
solely within the discretion of the Company, and the Committee acting on behalf
of the Company.  No person may bring an action for any alleged wrongful denial
of Plan benefits in a court of law unless the claims procedures described in
this Article X are exhausted and a final determination is made by the Plan
Administrator and/or the Named Appeals Fiduciary.  If the terminated Participant
or interested person challenges a decision by the Plan Administrator and/or
Named Appeals Fiduciary, a review by the court of law will be limited to the
facts, evidence and issues presented to the Plan Administrator during the claims
procedure set forth in this Article X.  Facts and evidence that become known to
the terminated Participant or other interested person after having exhausted the
claims procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

 

Section 10.02       Initial Claim.  Before the date on which payment of a
Severance Benefit commences, each such application must be supported by such
information as the Plan Administrator deems relevant and appropriate.  In the
event that any claim relating to the administration of Severance Benefits is
denied in whole or in part, the terminated Participant or his or her beneficiary
(“claimant”) whose claim has been so denied shall be notified of such denial in
writing by the Plan Administrator within ninety (90) days after the receipt of
the claim for benefits.  This period may be extended an additional ninety (90)
days if the Plan Administrator determines such extension is necessary and the
Plan Administrator provides notice of extension to the claimant prior to the end
of the initial ninety (90) day period.  The notice advising of the denial shall
specify the following: (i) the reason or reasons for denial, (ii) make specific
reference to the Plan provisions on which the determination was based, (iii)
describe any additional material or information necessary for the claimant to
perfect the claim (explaining why such material or information is needed), and
(iv) describe the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

 

Section 10.03       Appeals of Denied Administrative Claims.  All appeals shall
be made by the following procedure:

 

(a)           A claimant whose claim has been denied shall file with the Plan
Administrator a notice of appeal of the denial.  Such notice shall be filed
within sixty (60) calendar days of notification by the Plan Administrator of the
denial of a claim, shall be made in writing, and shall set forth all of the
facts upon which the appeal is based.  Appeals not timely filed shall be barred.

 

(b)           The Named Appeals Fiduciary shall consider the merits of the
claimant’s written presentations, the merits of any facts or evidence in support
of the denial of benefits, and such other facts and circumstances as the Named
Appeals Fiduciary shall deem relevant.

 

17

--------------------------------------------------------------------------------


 

(c)           The Named Appeals Fiduciary shall render a determination upon the
appealed claim which determination shall be accompanied by a written statement
as to the reasons therefor.  The determination shall be made to the claimant
within sixty (60) days of the claimant’s request for review, unless the Names
Appeals Fiduciary determines that special circumstances require an extension of
time for processing the claim.  In such case, the Named Appeals Fiduciary shall
notify the claimant of the need for an extension of time to render its decision
prior to the end of the initial sixty (60) day period, and the Named Appeals
Fiduciary shall have an additional sixty (60) day period to make its
determination.  The determination so rendered shall be binding upon all
parties.  If the determination is adverse to the claimant, the notice shall
provide (i) the reason or reasons for denial, (ii) make specific reference to
the Plan provisions on which the determination was based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to a the claimant’s claim for benefits, and (iv) state that the claimant has the
right to bring an action under section 502(a) of ERISA.

 

Section 10.04       Appointment of the Named Appeals Fiduciary.  The Named
Appeals Fiduciary shall be the person or persons named as such by the Board or
Committee, or, if no such person or persons be named, then the person or persons
named by the Plan Administrator as the Named Appeals Fiduciary.  Named Appeals
Fiduciaries may at any time be removed by the Board or Committee, and any Named
Appeals Fiduciary named by the Plan Administrator may be removed by the Plan
Administrator.  All such removals may be with or without cause and shall be
effective on the date stated in the notice of removal.  The Named Appeals
Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and unless
appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

 

Section 10.05       Arbitration; Expenses.  In the event of any dispute under
the provisions of this Plan, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall have the
dispute, controversy or claim settled by arbitration in New York, New York (or
such other location as may be mutually agreed upon by the Employer and the
Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan.  If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

18

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01       Nonalienation of Benefits.  None of the payments, benefits
or rights of any Participant shall be subject to any claim of any creditor of
any Participant, and, in particular, to the fullest extent permitted by law, all
such payments, benefits and rights shall be free from attachment, garnishment
(if permitted under applicable law), trustee’s process, or any other legal or
equitable process available to any creditor of such Participant.  No Participant
shall have the right to alienate, anticipate, commute, plead, encumber or assign
any of the benefits or payments that he may expect to receive, continently or
otherwise, under this Plan, except for the designation of a beneficiary as set
forth in Section 5.01.

 

Section 11.02       Notices.  All notices and other communications required
hereunder shall be in writing and shall be delivered personally or mailed by
registered or certified mail, return receipt requested, or by overnight express
courier service.  In the case of the Participant, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to the Plan Administrator.

 

Section 11.03       Successors.  Any successor to the Company shall assume the
obligations under this Plan and expressly agree to perform the obligations under
this Plan.

 

Section 11.04       Other Payments.  Except as otherwise provided in this Plan,
no Participant shall be entitled to any cash payments or other severance
benefits under any of the Company’s then current severance pay policies for a
termination that is covered by this Plan for the Participant.

 

Section 11.05       No Mitigation.  Except as otherwise provided in Section
4.01(d) and Section 4.04, Participant shall not be required to mitigate the
amount of any Severance Benefit provided for in this Plan by seeking other
employment or otherwise, nor shall the amount of any Severance Benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise, except if the Participant is re-employed by Company, in which case
Severance Benefits shall cease.

 

Section 11.06       No Contract of Employment.  Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Eligible Employee or any person whosoever, the right to be retained in the
service of the Company, and all Eligible Employees shall remain subject to
discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07       Severability of Provisions.  If any provision of this Plan
shall be held invalid or unenforceable by a court of competent jurisdiction,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Plan shall be construed and enforced as if such provisions had
not been included.

 

19

--------------------------------------------------------------------------------


 

Section 11.08       Heirs, Assigns, and Personal Representatives.  This Plan
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Participant, present and future.

 

Section 11.09       Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 11.10       Gender and Number.  Where the context admits: words in any
gender shall include any other gender, and, except where otherwise clearly
indicated by context, the singular shall include the plural, and vice-versa.

 

Section 11.11       Unfunded Plan.  The Plan shall not be funded.  No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Severance Benefits.

 

Section 11.12       Payments to Incompetent Persons.  Any benefit payable to or
for the benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.

 

Section 11.13       Lost Payees.  A benefit shall be deemed forfeited if the
Committee is unable to locate a Participant to whom a Severance Benefit is due. 
Such Severance Benefit shall be reinstated if application is made by the
Participant for the forfeited Severance Benefit while this Plan is in operation.

 

Section 11.14       Controlling Law.  This Plan shall be construed and enforced
according to the laws of the State of New York to the extent not superseded by
Federal law.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS

 

Chief Executive Officer

 

24 months of pay

Other Section 16-b Officers who are CEO Direct Reports

 

18 months of pay

All other Section 16-b Officers and Band 1 and 2 employees

 

12 months of pay.

 

A-1

--------------------------------------------------------------------------------
